Exhibit 10.1

SUPPORT AGREEMENT

This SUPPORT AGREEMENT, dated as of April 29, 2018 (this “Agreement”), is made
by and among Deutsche Telekom AG, an Aktiengesellschaft organized and existing
under the Laws of the Federal Republic of Germany (“DT”), Deutsche Telekom
Holding B.V., a besloten vennootschap met beperkte aansprakelijkheid organized
and existing under the laws of the Netherlands and an indirect wholly owned
subsidiary of DT (the “DT Stockholder”), Sprint Corporation, a Delaware
corporation (“Sprint”), and SoftBank Group Corp., a Japanese kabushiki kaisha
(“SoftBank”).

W I T N E S E T H

WHEREAS, on April 29, 2018, T-Mobile U.S., Inc. (“T-Mobile”), Huron Merger Sub
LLC, a Delaware limited liability company (“Merger Company”), Superior Merger
Sub Corporation, a Delaware corporation (“Merger Sub”), Sprint, and, for the
limited purposes set forth therein, DT, DT Holding and SoftBank, entered into a
Business Combination Agreement (the “Business Combination Agreement”), pursuant
to which, among other things, the parties agreed to effect a business
combination through the SoftBank US Mergers (as defined in the Business
Combination Agreement) and the merger of Merger Sub with and into Sprint, with
Sprint continuing as the surviving corporation and as a wholly owned Subsidiary
of T-Mobile (the “Merger”), upon the terms and subject to the conditions set
forth therein;

WHEREAS, as of the date hereof, the DT Stockholder is the Beneficial Owner of,
and has the right to vote and consent with respect to, that number of shares of
common stock, par value $0.00001 per share, of T-Mobile (the “T-Mobile Common
Stock”) set forth in Section 4.4 of this Agreement (such shares of T-Mobile
Common Stock, together with all other shares of T-Mobile Common Stock with
respect to which the DT Stockholder or DT or any other Controlled Affiliate of
DT acquires Beneficial Ownership after the date hereof and prior to the
Expiration Time and together with all other securities issued to DT or the DT
Stockholder in respect of such T-Mobile Common Stock or into which shares of
such T-Mobile Common Stock may be converted or exchanged in connection with
stock dividends or distributions, combinations or any similar recapitalizations
on or after the date hereof, collectively, the “Shares”); and

WHEREAS, Sprint and SoftBank desire that DT and the DT Stockholder agree, and DT
and the DT Stockholder are willing to agree, on the terms and subject to the
conditions set forth herein, not to Transfer (as defined below) any of the
Shares, and to vote or consent all of the Shares in a manner so as to facilitate
the consummation of the SoftBank US Mergers, the Merger and the other
transactions contemplated by the Business Combination Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

1.     Definitions and Related Matters.

1.1    Definitions. This Agreement is the “DT Support Agreement” as defined in
the Business Combination Agreement. Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Business Combination



--------------------------------------------------------------------------------

Agreement. As used in this Agreement, the following terms shall have the
meanings indicated below:

“Affiliate” shall mean, with respect to any Person, a Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with such Person; provided that, for purposes of this
Agreement, none of T-Mobile, Sprint, SoftBank or their respective Subsidiaries
shall be deemed to be an Affiliate of DT or the DT Stockholder.

“Agreement” shall have the meaning set forth in the Preamble.

“Beneficially Own” shall mean, with respect to any securities, (a) having
“beneficial ownership” of such securities for purposes of Rule 13d-3 or 13d-5
under the Exchange Act (or any successor statute or regulation), (b) having the
right to become the Beneficial Owner of such securities (whether such right is
exercisable immediately or only after the passage of time or the occurrence of
conditions) pursuant to any agreement, arrangement or understanding, or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise, or (c) having an exercise or conversion privilege or a settlement
payment or mechanism with respect to any option, warrant, convertible security,
stock appreciation right, swap agreement or other security, contract right or
derivative position, whether or not currently exercisable, at a price related to
the value of the securities for which Beneficial Ownership is being determined
or a value determined in whole or part with reference to, or derived in whole or
in part from, the value of the securities for which Beneficial Ownership is
being determined that increases in value as the value of the securities for
which Beneficial Ownership is being determined increases or that provides to the
holder an opportunity, directly or indirectly, to profit or share in any profit
derived from any increase in the value of the securities for which Beneficial
Ownership is being determined (excluding any interests, rights, options or other
securities set forth in Rule 16a-1(c)(1)-(5) or (7) promulgated pursuant to the
Exchange Act).

“Business Combination Agreement” shall have the meaning set forth in the
Recitals.

“Control” shall mean the possession, direct or indirect, of the power to direct,
or cause the direction of, the management and policies of a Person, whether
through the ownership of voting securities, voting equity, limited liability
company interests, general partner interests, or other voting interests, by
contract or otherwise.

“DT” shall have the meaning set forth in the Preamble.

“DT Stockholder” shall have the meaning set forth in the Preamble.

“Expiration Time” shall mean the earliest to occur of (a) the Effective Time and
(b) the termination of the Business Combination Agreement in accordance with its
terms.

“Form S-4” shall have the meaning set forth in Section 2.

“Merger” shall have the meaning set forth in the Recitals.

 

-2-



--------------------------------------------------------------------------------

“Merger Sub” shall have the meaning set forth in the Recitals.

“Organizational Documents” shall mean, with respect to any Person, such Person’s
articles or certificate of association, incorporation, formation or
organization, bylaws, limited liability company agreement, partnership agreement
or other constituent document or documents, each in its currently effective form
as amended from time to time.

“Person” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, governmental entity or other entity of
any kind or nature.

“Shares” shall have the meaning set forth in the Recitals.

“Subsidiary” shall mean, with respect to any Person, any entity, whether
incorporated or unincorporated, of which (i) voting power to elect a majority of
the board of directors, management committee or others performing similar
functions with respect to such other Person is held by the first mentioned
Person and/or by any one or more of its Subsidiaries, (ii) a general partnership
interest is held by such first mentioned Person and/or by any one or more of its
Subsidiaries (excluding partnerships where such first mentioned Person (A) does
not Beneficially Own a majority of the general partnership interests or voting
interests and (B) does not otherwise Control such entity, directly or
indirectly, by contract, arrangement or otherwise), or (iii) at least 50% of the
equity interests of such other Person is, directly or indirectly, owned or
Controlled by such first mentioned Person and/or by any one or more of its
Subsidiaries.

“SoftBank” shall have the meaning set forth in the Preamble.

“Sprint” shall have the meaning set forth in the Preamble.

“T-Mobile” shall have the meaning set forth in the Recitals.

“T-Mobile Common Stock” shall have the meaning set forth in the Recitals.

“Transfer” shall mean, with respect to any Share, any direct or indirect sale,
transfer, assignment, pledge, hypothecation, mortgage, license, gift, creation
of a security interest in or lien on, placement in trust (voting or otherwise),
encumbrance or other disposition of such Share to any Person, including those by
way of any spin-off (such as through a dividend), hedging or derivative
transactions, sale, transfer or assignment of a majority of the equity interest
in, or sale, transfer or assignment of Control of, any Person holding such
Share, or otherwise; provided, however, that (i) the Transfer of equity
interests in the DT Stockholder to another Person Controlled by DT shall not be
deemed to be a Transfer, and (ii) any direct or indirect sale, transfer,
assignment, pledge, hypothecation, mortgage, license, gift, creation of a
security interest in or lien on, placement in trust (voting or otherwise),
encumbrance or other disposition of any security issued by DT, including by
tender or exchange offer, merger, amalgamation, plan of arrangement or
consolidation or any similar transaction, shall not be deemed to be a Transfer
of any Shares by DT or the DT Stockholder.

1.2    Other Definitional Provisions. Unless the express context otherwise
requires: (i) the words “hereof”, “herein”, and “hereunder” and words of similar
import, when

 

-3-



--------------------------------------------------------------------------------

used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; (ii) the words “date hereof”, when used
in this Agreement, shall refer to the date set forth in the Preamble; (iii) the
terms defined in the singular have a comparable meaning when used in the plural,
and vice versa; (iv) the terms defined in the present tense have a comparable
meaning when used in the past tense, and vice versa; (v) any references herein
to a specific Section, Schedule, Annex or Exhibit shall refer, respectively, to
Sections, Schedules, Annexes or Exhibits of this Agreement; (vi) wherever the
word “include”, “includes”, or “including” is used in this Agreement, it shall
be deemed to be followed by the words “without limitation”; (vii) references
herein to any gender includes each other gender; and (viii) the word “or” shall
not be exclusive.

2.     Agreement to Consent and Approve. The DT Stockholder agrees that, from
the date hereof until the Expiration Time, promptly (and in any event within two
business days) following receipt by it of a registration statement on Form S-4
in connection with the issuance of the shares of T-Mobile Common Stock in the
Merger Transactions, in which a joint consent solicitation statement with
respect to the solicitation of consents from the stockholders of Sprint and
T-Mobile in connection with the Sprint Stockholder Approval and the T-Mobile
Stockholder Approval, respectively, is included as a prospectus (the “Form
S-4”), which Form S-4 has been declared effective under the Securities Act by
the SEC, the DT Stockholder shall execute and deliver a written consent
approving the adoption of the Business Combination Agreement, substantially in
the form attached hereto as Exhibit A, with respect to all of its Shares
entitled to consent thereto. Any such written consent shall be given in
accordance with such procedures relating thereto so as to ensure that it is duly
counted for purposes of recording the results of such consent. The DT
Stockholder shall not enter into any tender, voting or other agreement or
arrangement with any Person prior to the Expiration Time, directly or
indirectly, to vote, grant a proxy or power of attorney or give instructions
with respect to the voting of the Shares in any manner that is inconsistent with
this Agreement or otherwise take any other action with respect to the Shares
that would in any way restrict, limit or interfere with the performance by the
DT Stockholder of its obligations hereunder or the transactions contemplated
hereby, including the approval of each of the T-Mobile Share Issuance and the
T-Mobile Charter Amendment. The DT Stockholder agrees that, from the date hereof
until the Expiration Time, it shall vote or cause to be voted (including by
written consent) all of its Shares against (a) any T-Mobile Alternative
Transaction and (b) any other action, agreement or transaction involving
T-Mobile that is intended, or would reasonably be expected, to impede, interfere
with, delay, postpone, adversely affect or prevent the consummation of the
Merger or the other transactions contemplated by the Business Combination
Agreement. Any attempt by the DT Stockholder to vote, or express consent or
dissent with respect to (or otherwise to utilize the voting power of), its
Shares in contravention of this Section 2 shall be null and void ab initio.

3.     Agreement Not to Transfer or Encumber. The DT Stockholder hereby agrees
that, from the date hereof until the Expiration Time, it shall not (a) Transfer
any Shares or (b) deposit any Shares into a voting trust or enter into a voting
agreement or arrangement with respect to any Shares or grant a proxy or power of
attorney with respect thereto (other than pursuant to this Agreement); provided
that the DT Stockholder may Transfer any Shares to any Controlled Affiliate of
DT subject to compliance with Section 9.11. Any Transfer or attempted Transfer
of any Shares in violation of this Section 3 shall be null and void ab initio.

 

-4-



--------------------------------------------------------------------------------

4.     Representations, Warranties and Covenants of DT and the DT Stockholder.
DT and the DT Stockholder hereby represent and warrant to Sprint and SoftBank as
follows:

4.1    DT is an Aktiengesellschaft organized and existing under the Laws of the
Federal Republic of Germany. The Deer Stockholder is a besloten vennootschap met
beperkte aansprakelijkheid organized and existing under the laws of the
Netherlands

4.2    Each of DT and the DT Stockholder has all requisite power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
The execution and delivery by each of DT and the DT Stockholder of this
Agreement and the performance of its obligations hereunder have been duly
authorized by all necessary action of DT and the DT Stockholder, as applicable.
This Agreement has been duly executed and delivered by each of DT and the DT
Stockholder and, assuming the due authorization, execution and delivery of this
Agreement by Sprint and SoftBank, constitutes the legal, valid and binding
obligation of DT and the DT Stockholder, as applicable, enforceable against it
in accordance with its terms, except as limited by the Enforceability
Exceptions.

4.3    The execution and delivery of this Agreement by each of DT and the DT
Stockholder and the performance of its obligations hereunder will not constitute
or result in (a) a breach or violation of, or a default under, the
Organizational Documents of DT or the DT Stockholder, (b) a breach or violation
of, a termination (or right of termination) or default under, the creation or
acceleration of any obligations under, or the creation of a Lien on any of the
assets of DT or the DT Stockholder (with or without notice, lapse of time or
both) pursuant to, any agreement, lease, license, contract, note, mortgage,
indenture, arrangement or other obligation binding upon DT or the DT
Stockholder, or (c) a conflict with, breach or violation of any Law applicable
to DT or the DT Stockholder or by which its properties are bound or affected,
except, in the case of clause (b) or (c), for any breach, violation,
termination, default, creation or acceleration that would not, individually or
in the aggregate, reasonably be expected to impair the ability of DT or the DT
Stockholder to perform its obligations under this Agreement on a timely basis.

4.4    As of the date hereof, (a) the DT Stockholder (i) Beneficially Owns
538,590,941 shares of T-Mobile Common Stock free and clear of any and all Liens,
other than those created by this Agreement, and (ii) has sole voting power over
and right to consent with respect to all of such shares of T-Mobile Common Stock
and (b) DT and its Controlled Affiliates do not Beneficially Own any shares of
capital stock or other voting or equity securities or interests of T-Mobile, or
any rights to purchase or acquire any such shares or other securities or
interests, except for such shares of T-Mobile Common Stock.

4.5    Except as contemplated by this Agreement, neither DT nor the DT
Stockholder has entered into any tender, voting or other agreement or
arrangement with respect to any Shares or entered into any other contract
relating to the voting of any Shares. Any and all proxies in respect of the
Shares are revocable, and such proxies either have been revoked prior to the
date hereof or are hereby revoked.

4.6    As of the date hereof, there is no Action pending or, to the knowledge of
DT, threatened against or affecting DT or the DT Stockholder that, individually
or in the

 

-5-



--------------------------------------------------------------------------------

aggregate, would reasonably be expected to impair the ability of DT or the DT
Stockholder to perform their obligations under this Agreement or to consummate
the transactions contemplated by this Agreement on a timely basis.

4.7    Each of DT and the DT Stockholder hereby (i) authorizes T-Mobile and
Sprint to publish and disclose in any announcement or disclosure in connection
with the transactions contemplated by the Business Combination Agreement,
including the Consent Solicitation Statement and the Form S-4 and any other
applicable filings under the Exchange Act or the Securities Act, their identity
and ownership of the Shares and the nature of their obligations under this
Agreement, and (ii) agrees that it shall promptly (A) furnish to T-Mobile and
Sprint any information that T-Mobile or Sprint may reasonably request for the
preparation of any such announcement or disclosure and (B) notify T-Mobile and
Sprint of any required corrections with respect to any written information
supplied by it specifically for use in any such announcement or disclosure, if
and to the extent that any such information contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The parties hereto
agree that T-Mobile is a third party beneficiary, and entitled to enforce the
terms, of this Section 4.7.

5.     Termination. Other than this Section 5 and Section 9, which shall survive
any termination of this Agreement, this Agreement shall terminate and shall have
no further force or effect immediately as of and following the Expiration Time.
Notwithstanding the foregoing, nothing herein shall relieve any party hereto
from liability for any breach of this Agreement that occurred prior to such
termination.

6.     Duties. DT and the DT Stockholder are entering into this Agreement solely
in their capacities as Beneficial Owners of the Shares and nothing in this
Agreement shall apply to any Person serving in his or her capacity as a director
or officer of T-Mobile.

7.     No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Sprint or SoftBank any direct or indirect ownership or
incidence of ownership of or with respect to the Shares. All rights, ownership
and economic benefits of and relating to the Shares shall remain vested in and
belong to DT and the DT Stockholder, as applicable, and neither Sprint nor
SoftBank shall have the authority to direct DT or the DT Stockholder in the
voting or disposition of any Shares, except as otherwise expressly provided
herein.

8.     No Obligation to Exercise. No provision of this Agreement shall require
DT or the DT Stockholder to exercise any option, warrant, convertible security
or other security or contract right convertible into shares of T-Mobile Common
Stock; provided, for the avoidance of doubt, that upon any such exercise, the
shares of T-Mobile Common Stock acquired by DT or the DT Stockholder pursuant
thereto shall be Shares for all purposes hereunder.

9.     Miscellaneous.

9.1    Injunctive Relief. The parties acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached, and that monetary

 

-6-



--------------------------------------------------------------------------------

damages, even if available, would not be an adequate remedy therefor. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the performance of terms and provisions of this Agreement in any court referred
to in Section 9.5, without proof of actual damages (and each party hereby waives
any requirement for the securing or posting of any bond in connection with any
such remedy), this being in addition to any other remedy to which they are
entitled at law or in equity. The parties further agree not to assert that a
remedy of specific enforcement is unenforceable, invalid, contrary to law or
inequitable for any reason, or to assert that a remedy of monetary damages would
provide an adequate remedy for any such breach.

9.2    Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors, heirs, legal
representatives and permitted assigns. No party may directly or indirectly
assign any of its rights or delegate any of its obligations under this
Agreement, without the prior written consent of the other party; provided that,
without the written consent of the other parties, DT may assign any of its
rights or obligations hereunder, in whole or in part, to any Person that will be
a successor to or that will acquire Control of DT, whether by merger,
consolidation or sale of all or substantially all of its assets. Any purported
direct or indirect assignment in violation of this Section 9.2 shall be null and
void ab initio.

9.3    Amendments and Waivers. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, and no extension of time for the performance
of any of the obligations hereunder, shall be valid or binding unless set forth
in writing and duly executed by the parties. Any such waiver shall constitute a
waiver only with respect to the specific matter described in such writing and
shall in no way impair the rights of any party granting any waiver in any other
respect or at any other time. The waiver by any party of a breach of, or a
default under, any of the provisions hereof, or to exercise any right or
privilege hereunder, shall not be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder. Except as expressly provided in this Agreement, the rights
and remedies herein provided are cumulative and none is exclusive of any other,
or of any rights or remedies that any party may otherwise have at law or in
equity.

9.4    Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given if delivered
personally or delivered by electronic mail (which is confirmed) or sent by
overnight courier (providing proof of delivery) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

  (i)    if to SoftBank, to:      SoftBank Group Corp.      Tokyo Shiodome Bldg.
     1-9-1 Higashi-shimbashi      Minato-ku, Tokyo 105-7303, Japan     
Attention:        Corporate Officer, Head of Legal Unit      Email:   
    sbgrp-legalnotice@g.softbank.co.jp

 

-7-



--------------------------------------------------------------------------------

     with a copy (which shall not constitute notice) to:      Morrison &
Foerster LLP 425 Market Street      San Francisco, CA 94015      Attention:   
    Robert S. Townsend             Brandon C. Parris      Email:   
    RTownsend@mofo.com             BParris@mofo.com   (ii)    if to DT or the DT
Stockholder, to:     

Deutsche Telekom AG

Friedrich-Ebert-Allee 140

53113 Bonn, Germany

     Attention:        General Counsel      Email:   
    axel.luetzner@telekom.de      with a copy (which shall not constitute
notice) to:      Wachtell, Lipton, Rosen & Katz 51 West 52nd Street      New
York, New York 10019      Attention:        Adam O. Emmerich             David
K. Lam      Email:        AOEmmerich@wlrk.com             DKLam@wlrk.com   (iii)
   if to Sprint, to:      Sprint Corporation      6200 Sprint Parkway     
Overland Park, KS 66251      Attention:        Chief Legal Officer      Email:
       office.chief.legal.officer@sprint.com      with a copy (which shall not
constitute notice) to:      Morrison & Foerster LLP 425 Market Street      San
Francisco, CA 94015      Attention:        Robert S. Townsend        
    Brandon C. Parris

 

-8-



--------------------------------------------------------------------------------

     Email:        RTownsend@mofo.com             BParris@mofo.com

9.5    Governing Law; Jurisdiction; Forum; Waiver of Trial by Jury. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER ANY
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF. EACH PARTY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 9.5. In any action between the parties
arising out of or relating to this Agreement, each of the parties
(a) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the Court of Chancery of the State of Delaware in and
for New Castle County, Delaware, (b) agrees that it will not attempt to deny or
defeat such jurisdiction by motion or other request for leave from such court,
and (c) agrees that it will not bring any such action in any court other than
the Court of Chancery for the State of Delaware in and for New Castle County,
Delaware, or, if (and only if) such court finds it lacks subject matter
jurisdiction, the federal court of the United States of America sitting in the
State of Delaware, and appellate courts thereof, or, if (and only if) each of
such Court of Chancery for the State of Delaware and such federal court finds it
lacks subject matter jurisdiction, any state court within the State of Delaware.
Service of process, summons, notice or document to any party’s address and in
the manner set forth in Section 9.4 shall be effective service of process for
any such action. Each party hereto irrevocably designates C.T. Corporation as
its agent and attorney-in-fact for the acceptance of service of process and
making an appearance on its behalf in any such claim or proceeding and for the
taking of all such acts as may be necessary or appropriate in order to confer
jurisdiction over it before the aforementioned courts and each party hereto
stipulates that such consent and appointment is irrevocable and coupled with an
interest.

9.6    Interpretation. The headings herein are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. The
parties hereto have participated jointly in the negotiation and drafting of this
Agreement and, in the event that an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

-9-



--------------------------------------------------------------------------------

9.7    Entire Agreement; No Other Representations. This Agreement, the DT
Support Agreement and the Business Combination Agreement constitute the entire
agreement, and supersede all other prior and contemporaneous agreements,
understandings, undertakings, arrangements, representations and warranties, both
written and oral, among the parties with respect to the subject matter hereof.

9.8    No Third-Party Beneficiaries. Except as provided in Section 4.7, this
Agreement is not intended to confer upon any Person other than the parties
hereto any rights or remedies hereunder.

9.9    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon a determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable Law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

9.10    Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other parties.

9.11    Affiliated Entities. To the extent that any Controlled Affiliate of DT
is a DT Stockholder, DT shall cause such Controlled Affiliate to comply with all
obligations under this Agreement applicable to the DT Stockholder, and in
furtherance of the foregoing, if any Controlled Affiliate of DT becomes a
Beneficial Owner of Shares on or after the date hereof, (i) DT shall give each
of Sprint and SoftBank written notice thereof in advance of such Controlled
Affiliate becoming a Beneficial Owner and (ii) such Controlled Affiliate shall,
and DT shall cause such Controlled Affiliate to, promptly (and in advance of
such Controlled Affiliate becoming a Beneficial Owner, if reasonably
practicable) execute a joinder to this Agreement substantially in the form of
Annex I, and to execute any and all documents or instruments and take such other
actions required, or otherwise reasonably requested by Sprint or SoftBank, to
ensure that such Controlled Affiliate is subject to the obligations under this
Agreement applicable to the DT Stockholder and that such Shares are subject to
this Agreement (provided, that any failure to execute such documents or
instruments or take such other actions shall not affect such obligations
hereunder).

[Signature page follows]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

DEUTSCHE TELEKOM HOLDING B.V. By:  

/s/ Raphael Kübler

Name:   Raphael Kübler Title:   Managing Director By:  

/s/ Roman Zitz

Name:   Roman Zitz Title:   Managing Director DEUTSCHE TELEKOM AG By:  

/s/ Timotheus Höttges

Name:   Timotheus Höttges Title:   Member of the Management Board, CEO By:  

/s/ Thomas Dannenfelt

Name:   Thomas Dannenfelt Title:   Member of the Management Board

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

SOFTBANK GROUP CORP. By:  

/s/ Yoshimitsu Goto

Name:   Yoshimitsu Goto Title:   Senior Executive Corporate Officer, CFO SPRINT
CORPORATION By:  

/s/ Marcelo Claure

Name:   Marcelo Claure Title:   Chief Executive Officer

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

Exhibit A

FORM OF WRITTEN CONSENT OF STOCKHOLDER

IN LIEU OF A MEETING

[●], 201[●]

The undersigned, being the stockholder of T-Mobile US, Inc., a Delaware
corporation (the “Company”), holding a majority of the outstanding shares of
common stock, par value $0.00001 per share, of the Company (the “Stockholder”),
acting by written consent in lieu of a special meeting, pursuant to the
provisions of Section 228 of the General Corporation Law of the State of
Delaware (“DGCL”) and Article VII(B) of the fourth amended and restated
certificate of incorporation of the Company (the “Original Charter”), hereby
consents in writing to the adoption without a meeting of the following
resolutions and to the taking of each of the actions contemplated thereby as of
the date first written above:

WHEREAS, the Board of Directors of the Company (the “Board”) and a committee of
the Board consisting solely of independent directors of the Company have
determined that it is advisable and fair to, and in the best interests of, the
Company and all of its stockholders for the Company to enter into, and have
authorized the execution and delivery of, a Business Combination Agreement (the
“Business Combination Agreement”), dated April 29, 2018, by and among the
Company, Huron Merger Sub LLC, a Delaware limited liability company and a wholly
owned subsidiary of the Company (“Merger Company”), Superior Merger Sub
Corporation, a Delaware corporation and a wholly owned subsidiary of Merger
Company (“Merger Sub”), Sprint Corporation, a Delaware corporation (“Sprint”),
Starburst I, Inc., a Delaware corporation (“Starburst”), Galaxy Investment
Holdings, Inc. (“Galaxy”), a Delaware corporation, and for the limited purposes
of the covenants and representations and warranties set forth therein that are
expressly obligations of such persons, Deutsche Telekom AG, an
Aktiengesellschaft organized and existing under the laws of the Federal Republic
of Germany (“DT”), Deutsche Telekom Holding B.V., a besloten vennootschap met
beperkte aansprakelijkheid organized and existing under the laws of the
Netherlands and SoftBank Group Corp., a Japanese kabushiki kaisha (“SoftBank”);

WHEREAS, the Business Combination Agreement provides for, among other things,
the merger of Merger Sub with and into Sprint (the “Merger”), with Sprint
continuing as the surviving corporation and a wholly owned subsidiary of Merger
Company, with each share of common stock, par value $0.01 per share, of Sprint
(“Sprint Common Stock”) (other than certain treasury and other similar
internally held shares) converting into the right to receive 0.10256 validly
issued, fully paid and nonassessable shares of common stock, par value $0.00001
per share, of the Company (“Company Common Stock”), (ii) the issuance of shares
of Company Common Stock to the holders of shares of shares of Sprint Common
Stock as of immediately prior to the Effective Time (as defined in the Business
Combination Agreement) in accordance with the terms of the Business Combination
Agreement and, if the SoftBank US Mergers (as defined in the Business
Combination Agreement) are consummated, shares of common stock, par value $0.01
per share, of Starburst and shares of common stock, par value $0.01 per share,
of



--------------------------------------------------------------------------------

Galaxy as of immediately prior to the SoftBank US Mergers Effective Time (as
defined in the Business Combination Agreement) in accordance with the terms of
the Business Combination Agreement (the “Company Share Issuance”) and (iii) the
amendment and restatement of the Original Charter in its entirety in the form
attached as Annex I hereto at the Effective Time (as defined in the Business
Combination Agreement) (the “Company Charter Amendment”); and

WHEREAS, in accordance with the resolutions of the Board approving the Business
Combination Agreement, the Company Share Issuance and the Company Charter
Amendment, the Company has executed and delivered the Business Combination
Agreement and submitted the Company Share Issuance and the Company Charter
Amendment to the stockholders of the Company for their adoption and approval.

Approval of Business Combination Agreement

NOW, THEREFORE, BE IT RESOLVED, that the Company Share Issuance and the Company
Charter Amendment be, and they hereby are, adopted, ratified, approved and
authorized in all respects by the Stockholder, and that the Company be, and
hereby is, authorized, directed and empowered to (i) perform its obligations
under the Business Combination Agreement and (ii) enter into and perform its
obligations under each other agreement, instrument or certificate required or
permitted to be entered into by the Company under the terms of the Business
Combination Agreement;

FURTHER RESOLVED, that any of the officers of the Company be, and each hereby
is, authorized, directed and empowered, acting on behalf of the Company, to
execute and deliver any certificates, documents, agreements and instruments that
any officer or officers executing such documents may, in the exercise of such
officer’s or officers’ discretion, deem appropriate, advisable and in the best
interests of the Company pursuant to the foregoing resolution, together with
such amendments and modifications thereof as shall be made therein with the
approval of such officer or officers, the execution of which shall be conclusive
evidence of such approval;

FURTHER RESOLVED, that the officers of the Company be, and each of them hereby
is, authorized and directed, on behalf and in the name of the Company, to cause
to be prepared, executed and filed with the appropriate foreign, federal, state
or local governmental authorities or instrumentalities such registrations,
declarations or other filings as any such officer may deem necessary or
desirable or as may be required by such governmental authorities or
instrumentalities in connection with the transactions contemplated by the
Business Combination Agreement;

FURTHER RESOLVED, that the officers of the Company be, and each of them hereby
is, authorized and directed, on behalf and in the name of the Company, to do or
cause to be done any and all such further acts and things and to execute and
deliver any and all such additional agreements, certificates, documents and
instruments as any such officer may deem necessary or appropriate in connection
with the transactions contemplated by the Business Combination Agreement;

 

A-2



--------------------------------------------------------------------------------

FURTHER RESOLVED, that the Board be, and hereby is, authorized and empowered to
amend the Business Combination Agreement and take any other action with respect
to the Business Combination Agreement permitted under Section 251(d) of the
DGCL, as the Board may, in the exercise of its discretion, deem advisable,
appropriate and in the best interests of the Company and its stockholders; and

FURTHER RESOLVED, that any and all acts heretofore done, and any and all
documents, instruments and certificates heretofore executed and delivered, in
the name and on behalf of the Company, in connection with the transactions
contemplated by the Business Combination Agreement are hereby ratified and
approved in all respects.

The undersigned hereby waives compliance with any and all notice requirements
imposed by the DGCL or other applicable law. This consent may be executed in
counterparts and all so executed shall constitute one consent, notwithstanding
that all such signatories are not signatories to the original or the same
counterparty.

When executed by the Stockholder, this Consent shall be delivered to the Company
in accordance with Section 2 of the Support Agreement, dated as of April 29,
2018, by and among DT, the DT Stockholder, Sprint and SoftBank.

[Signature Page Follows]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Stockholder has executed this written consent as of the
date first written above.

 

DEUTSCHE TELEKOM HOLDING B.V. By:  

         

Name:   Title:  



--------------------------------------------------------------------------------

Annex I

Form of Joinder

The undersigned is executing and delivering this joinder agreement (this
“Joinder”) pursuant to that certain Support Agreement, dated as of April 29,
2018 (as amended, restated, supplemented or otherwise modified in accordance
with the terms thereof, the “DT Support Agreement”) by and among Deutsche
Telekom AG, an Aktiengesellschaft organized and existing under the Laws of the
Federal Republic of Germany (“DT”), Deutsche Telekom Holding B.V., a besloten
vennootschap met beperkte aansprakelijkheid organized and existing under the
laws of the Netherlands and an indirect wholly owned subsidiary of DT (the “DT
Stockholder”), Sprint Corporation, a Delaware corporation (“Sprint”), and
SoftBank Group Corp., a Japanese kabushiki kaisha (“SoftBank”). Capitalized
terms used but not defined in this Joinder shall have the respective meanings
ascribed to such terms in the DT Support Agreement.

By executing and delivering this Joinder to the DT Support Agreement, the
undersigned hereby adopts and approves the DT Support Agreement and agrees,
effective commencing on the date hereof and as a condition to the undersigned
becoming a Beneficial Owner of Shares, to become a party to, and to be bound by
and comply with the provisions of, the DT Support Agreement applicable to the DT
Stockholder in the same manner as if the undersigned were an original signatory
to the DT Support Agreement.

The undersigned hereby represents and warrants that it is a Controlled Affiliate
of DT.

Section 9 of the DT Support Agreement is hereby incorporated herein by
reference, mutatis mutandis.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Accordingly, the undersigned has executed and delivered this Joinder as of the
     day of             ,         .

 

[TRANSFEREE] By:  

         

Name:   Title:  

Notice Information Address:   Telephone:   Email:  